                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 CHARLES SCOTT,

               Plaintiff,

                      v.                           CAUSE NO. 3:20-CV-54-JD-MGG

 LaPORTE COUNTY COMMUNITY
 CORRECTIONS, COLLINS, and
 ROBERT NEARY,

               Defendants.

                                 OPINION AND ORDER

       Charles Scott, a prisoner without a lawyer, filed a complaint and seeks leave to

proceed in forma pauperis using forms designed for non-prisoners. However, because

he is confined in the LaPorte County Community Corrections facility as a convicted

felon, he is a prisoner. See State v. Scott, 46D01-1904-F3-000468 (LaPorte Superior filed

April 12, 2019). A filing by an unrepresented party “is to be liberally construed, and a

pro se complaint, however inartfully pleaded, must be held to less stringent standards

than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(quotation marks and citations omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A,

the court must review the merits of a prisoner complaint and dismiss it if the action is

frivolous or malicious, fails to state a claim upon which relief may be granted, or seeks

monetary relief against a defendant who is immune from such relief.

       Scott alleges Officer Collins strip searched him at the LaPorte County

Community Corrections Center on January 6, 2020. He alleges Robert Neary ordered
the search even though he was not under investigation nor individually suspected of

having contraband.

       [W]hile a prisoner’s expectation of privacy is extremely limited in light of
       the overriding need to maintain institutional order and security, the
       Supreme Court has recognized that a prisoner retains a remedy for
       calculated harassment unrelated to prison needs. The Eighth
       Amendment’s prohibition against cruel and unusual punishment stands
       as a protection from bodily searches which are maliciously motivated,
       unrelated to institutional security, and hence totally without penological
       justification.

Meriwether v. Faulkner, 821 F.2d 408, 418 (7th Cir. 1987) (citations and quotation marks

omitted).

       Here, Scott has not plausibly alleged the strip search was totally without

penological justification. Individualized suspicion is not the only legitimate justification

for a strip search. Both systematic and random searches can be legitimate. See Florence v.

Bd. of Chosen Freeholders of Cty. of Burlington, 566 U.S. 318, 327 (2012). Though malicious

searches motivated by a desire to harass and humiliate violate the Eighth Amendment,

see King v. McCarty , 781 F.3d 889, 897 (7th Cir. 2015), this complaint does not contain

such an allegation and therefore does not state a claim.

       A complaint must contain sufficient factual matter to “state a claim that is

plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim

has facial plausibility when the pleaded factual content allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556). “Factual allegations must

be enough to raise a right to relief above the speculative level, on the assumption that



                                              2
all the allegations in the complaint are true (even if doubtful in fact).” Twombly, 550 U.S.

at 555 (quotation marks, citations and footnote omitted). “[W]here the well-pleaded

facts do not permit the court to infer more than the mere possibility of misconduct, the

complaint has alleged—but it has not shown—that the pleader is entitled to relief.’”

Iqbal, 556 U.S. at 679 (quotation marks and brackets omitted). Thus, “a plaintiff must do

better than putting a few words on paper that, in the hands of an imaginative reader,

might suggest that something has happened to her that might be redressed by the law.”

Swanson v. Citibank, N.A., 614 F.3d 400, 403 (7th Cir. 2010) (emphasis in original).

       This complaint does not state a claim. Nevertheless, Scott may file an amended

complaint. See Luevano v. Wal-Mart, 722 F.3d 1014 (7th Cir. 2013). To do so he must fully

describe the strip search and explain why he believes it violates the Eighth Amendment.

He must also explain how each defendant was involved in the violation.

       For these reasons, the court:

       (1) DIRECTS the clerk to place this cause number on a blank Prisoner Complaint

(INND Rev. 8/16) form and send it to Charles Scott;

       (2) GRANTS Charles Scott until February 19, 2020, to file an amended complaint;

and

       (3) CAUTIONS Charles Scott if he does not respond by the deadline, this case

will be dismissed pursuant to 28 U.S.C. § 1915A without further notice.

       SO ORDERED on January 16, 2020

                                                      /s/JON E. DEGUILIO
                                                 JUDGE
                                                 UNITED STATES DISTRICT COURT


                                             3
